COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Devin Paul Cole

Appellate case number:   01-20-00681-CR

Trial court case number: 1666250

Trial court:             184th District Court of Harris County

       Relator, Devin Paul Cole, filed an “Interest of Justice Motion for Expansion of the
Appellate Record, Order to Produce and Forward Clerk Marilyn Burgess Entire Trial Court
Record, Video and Transcribed PR Bond–Habeas Hearing (Video and Transcription) And All
Body Worn Camera Footage (BWC) Including Transcription of the Audio Portion
Electronically Available from the Court[’]s Website Via E[-]Mail and the Harris County District
Attorney’s Office Website Via E[-]Mail.”
       Relator’s motion is denied.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss___________
                   Acting individually


Date: April 6, 2021